Name: Commission Regulation (EC) No 1757/98 of 7 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities8. 8. 98 L 221/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1757/98 of 7 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 8 August 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1998. For the Commission Monika WULF-MATHIES Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 8. 8. 98L 221/2 ANNEX to the Commission Regulation of 7 August 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0709 90 70 052 33,5 999 33,5 0805 30 10 382 60,2 388 53,5 524 69,8 528 60,3 999 61,0 0806 10 10 052 93,7 400 235,2 412 146,5 600 84,4 624 157,4 999 143,4 0808 10 20, 0808 10 50, 0808 10 90 388 57,5 400 72,2 508 95,5 512 65,2 524 63,2 528 80,8 800 171,8 804 110,0 999 89,5 0808 20 50 052 96,4 388 88,2 528 106,1 999 96,9 0809 20 95 052 459,1 400 318,3 404 365,5 616 263,2 999 351,5 0809 30 10, 0809 30 90 052 136,9 999 136,9 0809 40 05 064 60,4 066 37,2 624 165,1 999 87,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.